Exhibit 10.1

 

CAPSTONE ADVISORY GROUP, LLC

[g136771kci001.jpg]

104 West 40th Street

16th Floor

New York, NY 10018

 

212 782 1400 tel

212 782 1479 fax

 

 

capstoneag.com

restructuring  \  litigation  \  valuation

 

May 31, 2013

 

The Board of Directors
Gleacher & Company, Inc.
1290 Sixth Avenue
New York, NY 10104

 

Retention of Christopher J. Kearns and Capstone Advisory Group, LLC

 

Dear Sirs,

 

This letter agreement confirms the engagement of Capstone Advisory Group, LLC
(“Capstone”) by Gleacher & Company, Inc. (collectively with its subsidiaries,
the “Company”) (the “Agreement”) to provide the services described herein.  Such
services shall be provided under the direction of Christopher J. Kearns (the
“CRO”).  In the discretion of the Company’s Board of Directors, the CRO may be
appointed to be the Company’s Chief Restructuring Officer.  The CRO’s engagement
team will include Capstone Advisory Group, LLC (“Capstone”), its professional
staff, and, if required, professional staff from its wholly owned subsidiary and
investment advisor, Capstone Management Services, LLC (together with Capstone,
“Capstone Group”).

 

1.              The Company has requested the CRO, and the CRO has agreed, to
provide the following professional services as CRO and as an independent
consultant.

 

a.              Evaluate and implement, subject to the approval of the Board of
Directors of the Company (the “Board”), the chosen course of action (by business
unit where necessary) to preserve asset value and maximize recoveries to
stakeholders under the circumstances.

 

b.              Oversee the operations of the Company through execution of the
selected appropriate course of action.

 

c.               Ascertain personnel, potential funding required and key steps
to effectuate the selected course of action.

 

d.              Solicit and evaluate expressions of interest in certain assets
of the Company and effectuate such sales where appropriate and practical under
the circumstances.

 

e.               Without limitation on other services, the CRO may be requested
to enter into agreements on behalf of the Company and to make payments on behalf
of the Company, including, without

 

--------------------------------------------------------------------------------


 

limitation, payments under this Agreement to Capstone, payments to other service
providers, and payments to assist the Company in connection with ongoing
operations.

 

f.                Periodically provide information deemed by the CRO to be
reasonable and relevant to stakeholders to apprise them of the status and
progress of the CRO’s activities.

 

2.              The Company agrees that (i) Mr. Kearns will provide services as
CRO as requested, and (ii) the CRO may retain as consultants on behalf of the
Company other members, directors, employees and contractors of Capstone Group. 
The Company acknowledges that the CRO will continue as a member of Capstone and
agrees that he may continue to provide his services to other clients during the
term of this Agreement.  The Company acknowledges that the CRO is a member of
Capstone and that Capstone must release the CRO from his full-time obligations
to Capstone in order for the CRO to perform services hereunder.  Therefore, to
compensate Capstone for the loss of full-time access to the CRO and any other
Capstone personnel providing services hereunder, all payments for the time
charges of the CRO and any other Capstone personnel providing services hereunder
to the Company shall be made to Capstone, in accordance with Section 5 of this
agreement.  The CRO and Capstone personnel who provide services to the Company
under this Agreement are independent contractors and are not, and will not be
deemed to be, employees of the Company.  Capstone shall be solely responsible
for the payment of all salaries, wages, distributions or compensation of any
nature, as well as all federal, state, and local taxes and all appropriate
withholdings, the payment or provision of any unemployment insurance benefits,
state disability benefits, workers’ compensation insurance, vacation, overtime
or holiday pay, health, medical, dental or group insurance and other employee
benefits for the CRO, members and employees of Capstone.  Capstone shall
indemnify the Company against any liabilities related to or arising from such
matters.  Engagement of the CRO hereunder may be terminated at any time by
either party on fifteen (15) calendar days’ notice; provided that Sections 4, 6,
9, 11, 12(a) and Exhibit A will survive any termination of this Agreement.  If
necessary, as a result of any resignations, departures or terminations of
current officers of the Company or its subsidiaries, the CRO or other Capstone
personnel shall agree to serve as officers of the Company and/or its
subsidiaries to the extent requested by the Board of Directors.

 

3.              In order for the CRO to perform his services, it will be
necessary for the CRO and Capstone personnel to have access to certain books,
records and reports of the Company, and have discussions with its personnel. 
The Company will provide the CRO and Capstone access to the Company’s customers,
vendors, management, records and all other data, information and records, since
limited access may restrict the CRO’s ability to perform services as described
in this Agreement.

 

4.              The CRO and Capstone agree to treat any information received
from the Company, whether orally or in writing, and whether disclosed prior to
or subsequent to the execution of this Agreement, with the utmost
confidentiality and, except as provided in this Agreement, will not publish,
distribute or disclose in any manner any information developed by or received
from the Company, and will not use such information except in furtherance of the
business of the Company.  The CRO and Capstone however can otherwise disclose
such information if (a) the information sought is required to be disclosed by an
order binding on the CRO and/or Capstone, issued by a court having competent
jurisdiction (unless such order specifies that the information to be disclosed
is to be placed under seal); or (b) such information is otherwise publicly
available not through the breach of this Agreement by the CRO or Capstone.  If
access to any of the materials in Capstone’s

 

2

--------------------------------------------------------------------------------


 

possession relating to this engagement is sought by a third party, Capstone will
promptly notify the Company of such action, tender to the Company Capstone’s
defense responding to such request and cooperate with the Company concerning
Capstone’s response thereto and not tender such materials unless and to the
extent counsel advises Capstone is legally required.  Notwithstanding the
foregoing, the CRO and Capstone shall have the ability to disclose such
confidential information to all consultants or other professionals he retains in
this matter, who will also be obliged to maintain its confidential nature.

 

5.              We agree that our compensation will be based on (i) fees for our
actual hours expended less a 5% discount, charged at our standard hourly rates,
which are in effect when the services are rendered (“Hourly Fees”), and (ii) a
completion fee, if appropriate, based on terms to be mutually agreed with the
Board (the “Completion Fee”).  Promptly after execution and delivery of this
Agreement, we will provide for your review and approval an appropriate monthly
Hourly Fees budget for required and anticipated activities throughout our
engagement including any provision for a Completion Fee.  We will provide you
with periodic updates of this budget and will notify you as soon as reasonably
practical if circumstances indicate the need for material changes.  Our current
standard hourly rates for the proposed engagement team are as follows:

 

Christopher Kearns

$830

Executive Directors

$675 to $725

Managing Directors

$475 to $610

 

6.              For the avoidance of doubt, the Hourly Fees and any Completion
Fee, contemplated above, shall be in payment for the services described in
paragraph 1 and shall not cover Capstone fees for other potential services that
have not yet been identified but may be requested from time to time by the
Board, such as valuation or litigation and forensic services, inclusive of
rendering expert testimony or expert reports.  Prior to commencing any such
additional services, the Board of Directors shall be furnished with and approve
a reasonably detailed budget with respect to such services.

 

7.              Although we anticipate that our services under this Agreement
may exceed one year, our intention would be to discuss with the Board prior to
that time the remaining scope of services required and associated fee
arrangements.

 

8.              The CRO and Capstone will also be reimbursed for reasonable
out-of-pocket expenses including, but not limited to, costs of reproduction,
research expenses, travel, any applicable sales or excise taxes and other direct
expenses.

 

9.              Capstone will submit to the Company monthly invoices for all
services rendered and expenses incurred; the invoices are payable to Capstone at
the above address upon receipt.  The Company agrees that if any members or
employees of Capstone are required to testify at any administrative or judicial
proceeding relating to this engagement, whether during or after the term, the
CRO and Capstone will be compensated by the Company for associated time charges
at the regular hourly rates for such personnel, in effect at the time, less a 5%
discount and reimbursed for reasonable out-of-pocket expenses, including counsel
fees and expenses.  These rates are revised annually on January 1.  Our current
hourly rates are as follows:

 

3

--------------------------------------------------------------------------------


 

Executive Directors

$575-$830

Managing Directors

$475-$625

Directors

$350-$450

Consultants and support staff

$120-$390

 

The Company shall not be obligated to pay any increase in the Hourly Rates if
the Company terminates this Agreement promptly after receiving written
notification of the revised rates.

 

10.       Given the magnitude and scope of the requested services, we believe a
retainer of $100,000 would be appropriate in this instance.  The retainer will
be returned to the Company upon payment in full of all of Capstone’s outstanding
invoices, or applied to any outstanding invoices at the conclusion of this
engagement.

 

11.       It is a condition of the CRO’s retention as an officer of the Company
that the Company enter into an indemnification agreement with him and Capstone
(the “Indemnification Agreement”) as set forth in Exhibit A.

 

12.       a.              The Company shall indemnify the CRO and Capstone
Group, and hold them harmless against any and all claims for losses, damages or
liabilities (including without limitation reasonable attorneys’ fees and
expenses in connection with this matter and the cost of Capstone Group’s
professional time, reimbursed at its standard hourly rates less a 5% discount)
to which the CRO and/or Capstone Group may become subject arising in any manner
out of or in connection with the rendering of services by the CRO, Capstone or
other Capstone personnel hereunder in a lawful manner, unless it is finally
judicially determined that such losses, claims, damages or liabilities resulted
from the bad faith, self-dealing, breach of fiduciary duty, gross negligence or
willful misconduct of such CRO, Capstone or other Capstone personnel, or unless
the Company would not be liable under the terms of Section 5 of the
Indemnification Agreement.  The terms of this paragraph shall survive the
termination of this Agreement, and such commitments shall extend upon the terms
set forth in this paragraph to any controlling person, director, member, agent,
representative, officer, employee, contractor or affiliate of Capstone Group (in
their respective capacities as such), all of whom, together with Capstone, are
third-party beneficiaries of this Agreement with the right to enforce this
Section 12(a) and the Indemnification Agreement.

 

b.              Conflicts.  We confirm that no principal or staff member of
Capstone has any financial interest or business connection with the Company, and
we are aware of no conflicts in connection with this engagement.  If we become
aware of any such conflict (whether resulting from a current or future
engagement) we will promptly notify the Company in writing.

 

c.               Any Capstone Group personnel (including the CRO) appointed by
the Board of Directors of the Company as a Company officer will:  (i) cooperate
with the Company in the timely preparation and filing with the U.S. Securities
and Exchange Commission and any other regulatory or self-regulatory body such
disclosure and other documents as may be required by applicable law, rule or
regulation;  (ii) adhere to all rules, policies and guidelines of the Company
applicable to officers of the Company (including, for example, the Company’s
Code of Business Conduct and Ethics, Related Party Transactions Policy and
Insider Trading Policy); and conduct such person’s activities under this
Agreement in conformity with fiduciary duties imposed by reason of holding such
position.

 

4

--------------------------------------------------------------------------------


 

13.       a.              The interpretation and application of the terms of
this Agreement shall be governed and construed in accordance with the laws of
New York, excluding (to the greatest extent a court of such state would permit)
any rule of law that would cause application of the laws of any jurisdiction
other than the law of the state so specified. The parties consent to the
jurisdiction of any federal and state court sitting in the County of New York,
State of New York, for any disputes under this Agreement.

 

b.              The waiver by any party and the breach of any of the provisions
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach hereof.

 

c.               Each of the parties hereto represents that: it has all
necessary right, power and authority to enter into and perform this Agreement
and the Indemnification Agreement; and each of this Agreement and the
Indemnification Agreement constitutes the valid and legally binding obligation
of each such party, enforceable against such party in accordance with its
respective terms.

 

d.              Each of the parties hereto represents that the execution,
delivery and performance by such party of this Agreement and the Indemnification
Agreement will not, with or without the giving of notice or the passage of time
or both (i) violate the provisions of any law, rule or regulation applicable to
such party, (ii) violate any judgment, decree, order or award of any court,
governmental body or arbitrator applicable to such party or (iii) conflict with
or violate any agreement to which such party is a party or by which it is bound.

 

e.               This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors, assigns, legal representatives,
executors, administrators and heirs.  The CRO and Capstone may not subcontract
or assign this Agreement or any rights or obligations hereunder to any party
without the prior written consent of the Company.

 

f.                Each of the provisions of this Agreement is a separate and
distinct agreement and independent of all others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or enforceability shall not affect the validity or enforceability of
any other provisions hereof.

 

g.               No amendment or modification of this Agreement shall be
effective unless in writing and signed by both parties hereto.

 

h.              IN NO EVENT SHALL THE COMPANY, THE CRO, CAPSTONE OR CAPSTONE
PERSONNEL WHO SERVE AS OFFICERS OF THE COMPANY BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, OR CONSEQUENTIAL DAMAGES OF ANY KIND IN
CONNECTION WITH THIS AGREEMENT.

 

14.       a.              Our reports will encompass only matters that come to
our attention in the course of our work that we perceive to be significant in
relation to the objectives of the engagement.

 

b.              Because of the time and scope limitations implicit in the
engagement and the related limitations on the depth of our analyses and the
extent of our verification of information, we may not discover all such matters
or perceive their significance and, accordingly, we will be unable to

 

5

--------------------------------------------------------------------------------


 

and will not provide assurances in our reports concerning the integrity of the
information used in our analyses and on which our findings and advice to you may
be based.

 

c.               We understand that we are not being requested to perform an
audit or to apply generally accepted auditing standards or procedures.

 

d.              We understand that we are entitled, in general, to rely on the
accuracy and validity of the data disclosed to us or supplied to us by employees
and representatives of the Company.

 

e.               We will not, nor are we under any obligation to, update data
submitted to us or review any other areas unless you specifically request us to
do so.

 

We look forward to working with you on this matter.  Please sign and return a
copy of this Agreement signifying your agreement with the terms and provisions
herein.  If you have any questions, please call Chris Kearns at 212-782-1409.

 

[signature page follows]

 

6

--------------------------------------------------------------------------------


 

Respectfully submitted,

 

 

 

CAPSTONE ADVISORY GROUP, LLC

 

 

 

 

 

 

By:

/s/ Christopher J. Kearns

 

Christopher J. Kearns, Manager

 

 

 

 

 

/s/ Christopher J. Kearns

 

Christopher J. Kearns

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

GLEACHER & COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Mark Patterson

 

Name Mark Patterson

 

 

 

Director

 

 

Signature page to Capstone Gleacher & Company, Inc. Engagement Agreement

 

7

--------------------------------------------------------------------------------